     Case 8:19-cv-02457-TPB-CPT Document 1 Filed 10/04/19 Page 1 of 6 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

DIANA HARRIS,

         Plaintiff,

v.                                                      CASE NO.:

FLORIDA SOUTHERN COLLEGE, a Florida
Not for Profit Corporation,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, DIANA HARRIS (“Ms. Harris” or “Plaintiff”) files this Complaint against

Defendant, FLORIDA SOUTHERN COLLEGE (“Defendant”), and states as follows:

                                        INTRODUCTION

         1.    Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“the FMLA”).

         2.    Plaintiff is seeking damages including back pay, front pay, compensatory damages,

liquidated damages, declaratory relief, and her attorneys’ fees and costs.

                      JURISDICTION, VENUE AND FMLA COVERAGE

         3.    The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

§ 2201 et seq.

         4.    At all times relevant hereto, Plaintiff was an employee of Defendant and worked for

Defendant in Polk County, Florida.
  Case 8:19-cv-02457-TPB-CPT Document 1 Filed 10/04/19 Page 2 of 6 PageID 2



       5.      Defendant operates a not for profit college in, among other places, Polk County,

Florida.

       6.      At all times relevant, Defendant was an employer covered by the FMLA, because it

was engaged in commerce, or in an industry affecting commerce, who employed fifty (50) or more

employees within seventy-five (75) miles of where Plaintiff worked, for each working day during

each of twenty (20) or more calendar workweeks during the relevant period of time.

       7.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) suffered from a serious health condition as defined by the

FMLA which necessitated FMLA leave; and (b) she was employed by Defendant for at least 12

months and worked at least 1,250 hours during the relevant 12-month period prior to her seeking

to exercise her rights to FMLA leave.

                                   FACTUAL ALLEGATIONS

       8.      Plaintiff worked for Defendant as a Human Resource Generalist, from January 3,

2017, until her termination on February 7, 2018.

       9.      Throughout her employment, Plaintiff was an exceptional employee with no

significant history of performance, attendance, or disciplinary violations.

       10.     To that end, Plaintiff received a positive annual evaluation a few weeks prior to her

termination.

       11.     On January 29, 2018, Plaintiff was forced to call out sick from work as she had not

been feeling well throughout the weekend.

       12.     On January 30, 2018, as a result of her condition growing worse, Plaintiff’s mother

rushed her to the Emergency Room.
  Case 8:19-cv-02457-TPB-CPT Document 1 Filed 10/04/19 Page 3 of 6 PageID 3



       13.   Unfortunately, from January 30, 2018, through February 5, 2018, Plaintiff was

hospitalized for a potential bone marrow cancer diagnosis, which constitutes a serious health

condition under the FMLA. See 42 U.S.C. § 12102.

       14.   Plaintiff necessitated FMLA protected time off from work for the foregoing

hospitalization, and recovery from same.

       15.   While hospitalized, Plaintiff informed her supervisor of her medical condition,

ongoing hospitalization, need for time away from work, and requested FMLA paperwork to

address this ongoing serious health condition.

       16.   Defendant failed to provide Plaintiff with any documentation to apply for FMLA

leave, let alone the requisite notification of her rights, upon being placed on notice of Plaintiff’s

need for protected FMLA leave.

       17.   An employer’s failure to provide an employee with proper guidance and notice of her

FMLA rights, amounts to actionable interference. See Patterson v. Browning’s Pharm. &

Healthcare, Inc., 961 So. 2d 982, 986 (Fla. 5th DCA 2007).

       18.   Plaintiff, against the recommendation of her oncologist, informed her supervisor that

she was able to return to work on February 7, 2018.

       19.   On February 7, 2018, and still weak from her hospitalization and with the assistance

of a cane, Ms. Harris forced herself into work.

       20.   Surprisingly, on February 7, 2018, and despite having notice of her medical situation

and need for FMLA protected leave, Defendant terminated Plaintiff’s employment.

       21.   Based on the foregoing, Plaintiff was not returned to the same, or substantially

equivalent position upon her return from FMLA leave.
  Case 8:19-cv-02457-TPB-CPT Document 1 Filed 10/04/19 Page 4 of 6 PageID 4



       22.   Plaintiff’s absences stemming from her serious medical condition should have been

protected under the FMLA, but instead were used to retaliate against her following Ms. Harris’

inquiry into her rights under the FMLA, need for FMLA leave, and attempt to return to work.

       23.   As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

       24.   Moreover, because Defendant acted with intent to interfere with, and otherwise

retaliate against, Plaintiff for her use of what should have been protected FMLA leave, Defendant’s

actions likewise constitute FMLA retaliation.

       25.   Defendant’s stated reason for Plaintiff’s termination is a pretext, designed to cover

up FMLA interference and retaliation.

       26.   The timing of Plaintiff’s use of her protected FMLA leave, and Defendant’s

termination of her employment, alone demonstrates a causal and temporal connection between her

protected FMLA leave, and the illegal actions taken against her by Defendant.

       27.   Defendant purposefully and intentionally interfered with, and retaliated against

Plaintiff, for her use of FMLA protected leave.

       28.   As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which she is entitled.

       29.   Defendant did not have a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

              COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       30.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

29 above.

       31.    At all times relevant hereto, Plaintiff was protected by the FMLA.
  Case 8:19-cv-02457-TPB-CPT Document 1 Filed 10/04/19 Page 5 of 6 PageID 5



       32.   At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       33.   At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

Plaintiff to exercise her FMLA rights.

       34.   As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

       35.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                          COUNT II- RETALIATION UNDER THE FMLA

       36.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

29, above.

       37.   At all times relevant hereto, Plaintiff was protected by the FMLA.

       38.   At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

       39.   At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

her use of what should have been FMLA protected leave.

       40.   Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

exercised her right to take approved leave pursuant to the FMLA.
  Case 8:19-cv-02457-TPB-CPT Document 1 Filed 10/04/19 Page 6 of 6 PageID 6



       41.   As a result of Defendant’s intentional, willful and unlawful acts by retaliating against

Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

       42.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

       DATED this 4th day of October 2019.

                                              Respectfully Submitted,

                                              By:/s Noah E. Storch
                                              Noah E. Storch, Esq.
                                              Florida Bar No. 0085476
                                              Richard Celler Legal, P.A.
                                              10368 West State Road 84, Suite 103
                                              Davie, Florida 33324
                                              Telephone: (866) 344-9243
                                              Facsimile: (954) 337-2771
                                              E-mail: noah@floridaovertimelawyer.com
                                              Attorneys for Plaintiff
